                 Case 21-10527-JTD              Doc 729           Filed 07/15/21        Page 1 of 8




                        IN THE UNITf,D STATES BANKRT]PTCY COTIRT
                             FOR THE DISTRICT OF DELAWARE

                                                             )
ln rc                                                         )    Chapter I I
                                                             )
CL H WINDDOWN t.LC. et a/..r                                 )     Case No. 2 l- I 0527 (JTD)
                                                             )
                                    I)ebtors                 )     (Jointly Administered)
                                                             )

                                         AFT'IDAYIT OF SERVICE

         I. Sabrina G.'l'u. depose and say that I am employed by Slretto, the claims and noticing
agent f'or the Debtors in the above-captioned case.

        On Ju Iy I 4. 2021 , at my d irection and under my superv ision. employees ol' Stretto caused
the lbllowing document to be scrved via lirst-class mail on lhe scrvice list altached hereto as
Exhibit A. and via electronic mail on thc service list atlached hcreto as Exhibit B:

           Notice of Filing of Exhibit "C" to the Disclosure State mcnt for the Debtors' Chapter
           I I Plan of Liquidation (Docket No. 725)

         In addition to the methods ofservice set forth herein, pa(ies who have requested electronic
notification of filings via the Bankruptcy Court's CM/ECF syslem were senl the above referenced
documents via electronic service.


Dated: July I 5. 2021
                                                                                    Sabrina G. 'l'u

 A nolary public or other officer  cornpleting this cerlificate verilies only the identity of the
 individual who signed the document to which this certillcate is attached. and not the truthfulness.
 accuracy. or validity oflhal document.
State of'California.
County ofOrange

Subscribed and sworn to (or aUlrmed ) belbre me on this I 5tr' day olJ u ly. 2021. 6y Sabrina G. 'l'u,
proved to me on the basis ol satislactory cvidencc to be the person who appearcd before nre.


    ignatu re:     [)-:'   P,---
                 J
S




rThe Debtors in these cases, along rvith the last four digits ofeach Debtor's federal tax identification number, arei CL
H winddown Lt-C (8957X CL I winddown LLC (3596); CL PH winddown LLC (8957): CL PA winddown LLC
(5453)i CL Pll.'l winddown LLC (8957): Ct- PP Winddown t.LC (8957): CL Rll winddown LLC (8957)i CL Sub
Winddown LLC (8957); PP PA !\/inddown LLC (8322)i CL R winddown LLC 13727\'. and PSS winddown LLC
(9948).
Case 21-10527-JTD   Doc 729   Filed 07/15/21   Page 2 of 8




                    Exhibit A
                                                      Case 21-10527-JTD          Doc 729        Filed 07/15/21    Page 3 of 8

                                                                                 Exhibit A
                                                                           Served via First-Class Mail
                  Name                                    Attention                         Address 1                Address 2             City      State      Zip
California Department of Resources
Recycling & Recovery                                                            1001 I St                    Mail Stop 9A             Sacramento     CA      95814
                                               Division of Corporations
Delaware Secretary of State                    Franchise Tax                    PO Box 898                                            Dover          DE      19903
Delaware Secretary of Treasury                                                  PO Box 7040                                          Dover           DE      19903
Emerging Acquisitions LLC                      Attn: Gary Weber                 3592 W 5th Ave                                       Eugene          OR      97405
Federal Communications Commission              Attn: Matthew Berry              Office of General Counsel    445 12th St SW          Washington      DC      20554
Internal Revenue Service                                                        PO Box 21126                                         Philadelphia    PA      19114
Internal Revenue Service                       Attn: Insolvency                 1352 Marrows Rd              2nd Floor               Newark          DE      19711-5445
Internal Revenue Service                       Centralized Insolvency Operation PO Box 7346                                          Philadelphia    PA      19101-7346
Nissan Motor Acceptance Corp.                                                   8900 Freeport Pkwy                                   Irving          TX      75063
Office of the Attorney General                 Attn: Michael B. Mukasey         U.S. Department of Justice   950 Pennsylvania Ave NW Washington      DC      20530-0001
Office of the United States Attorney for the
District of Delaware                           c/o US Attorneys Office          Hercules Building            1313 N Market St         Wilmington     DE      19801
Olympic Wire & Equipment Co. Inc.                                               PO Box 3227                                           Newport Beach CA       92659
Pennsylvania Office of the Attorney
General                                                                         Strawberry Square            16th Floor               Harrisburg     PA      17120
Pension Benefit Guaranty Corp.                 Office of the General Counsel    1200 K St NW                                          Washington     DC      20005-4026
PNC Equipment Finance LLC                                                       655 Business Center Dr                                Horsham        PA      19044
Secretary of Treasury                                                           15th & Pennsylvania Ave NW                            Washington     DC      20220
                                               Attn: Mark Schonfeld, Regional
Securities & Exchange Commission               Director                         3 World Financial Center     Suite 400                New York       NY      10281-1022
Signature Business Leasing LLC                                                  225 Broadhollow Rd           Suite 132W               Melville       NY      11747
Susquehanna Commercial Finance Inc.                                             2 Country View Rd            Suite 300                Malvern        PA      19355
Texas Office of the Attorney General                                            300 W 15th St                                         Austin         TX      78701
Toyota Industries Commercial Finance Inc.                                       PO Box 9050                                           Dallas         TX      75019-9050
Toyota Motor Corporation                                                        PO Box 3457                                           Torrance       CA      90510
UMB Bank N.A., as Trustee                                                       120 S Sixth St               Suite 1400               Minneapolis    MN      55402
Wells Fargo Bank N.A.                                                           PO Box 3072                                           Cedar Rapids   IA      52406-3072




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                      Page 1 of 1
Case 21-10527-JTD   Doc 729   Filed 07/15/21   Page 4 of 8




                    Exhibit B
                                                     Case 21-10527-JTD             Doc 729        Filed 07/15/21       Page 5 of 8

                                                                                    Exhibit B
                                                                              Served via Electronic Mail

                          Name                                        Attention                              Address 1                                      Email
                                                                                                                                        bso@saxtonstump.com
      A1 Energy                                      c/o Saxton & Stump LLC                          Attn: Barry A. Solodky             dat@saxtonstump.com
                                                                                                                                        csimon@crosslaw.com
                                                                                                     Attn: Christopher P. Simon, Esq. & kmann@crosslaw.com
      Allan Company                                  c/o Cross & Simon LLC                           Kevin S. Mann, Esq.                smacdonald@crosslaw.com
                                                                                                                                        mgottfried@elkinskalt.com
                                                     c/o Elkins Kalt Weintraub Reuben Gartside                                          tbrooks@elkinskalt.com
      Allan Company                                  LLP                                             Attn: Michael I. Gottfried, Esq.   myuen@elkinskalt.com
      Anderson Systems Inc.                          c/o Price Postel & Parma LLP                    Attn: Ryan D. Zick, Esq.           rzick@ppplaw.com
                                                                                                                                        john.demmy@saul.com
      Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP              Attn: John D. Demmy, Esq.          robyn.warren@saul.com
                                                                                                                                        michael.messersmith@arnoldporter.com
                                                     Attn: Michael Messersmith, Sarah Gryll, &                                          sarah.gryll@arnoldporter.com
      Arnold & Porter Kaye Scholer LLP               Ginger Clements                                                                    ginger.clements@arnoldporter.com
                                                                                                                                        akramer@otterbourg.com
                                                                                                     Attn: Andrew M. Kramer, David W. dmorse@otterbourg.com
      Bank Leumi USA                                 c/o Otterbourg PC                               Morse, & Frank J. Pecorelli        fpecorelli@otterbourg.com
                                                                                                                                        knight@rlf.com
                                                                                                                                        queroli@rlf.com
                                                                                                     Attn: John H. Knight & David T.    rbgroup@rlf.com
      Bank Leumi USA                                 c/o Richards Layton & Finger PA                 Queroli                            ann-jerominski-2390@ecf.pacerpro.com
                                                                                                     Attn: Eve H. Karasik & Jeffrey S.  ehk@lnbyb.com
      Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP         Kwong                              jsk@lnbyb.com
                                                                                                                                        jedmonson@rc.com
      Berks61 Owner LLC                              c/o Robinson & Cole LLP                         Attn: Jamie L. Edmonson            lshaw@rc.com
                                                                                                                                        jeremy.williams@kutakrock.com
      Blue Ridge Bank                                c/o Kutak Rock LLP                              Attn: Jeremy S. Williams           amanda.nugent@kutakrock.com
      Blum & Sons Electric Inc.                      c/o Price Postel & Parma LLP                    Attn: Ryan D. Zick, Esq.           rzick@ppplaw.com
                                                                                                                                        john.demmy@saul.com
      Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP              Attn: John D. Demmy, Esq.          robyn.warren@saul.com
                                                                                                                                        andrea.kendrick@doj.ca.gov
      California Department of Resources Recycling & c/o California Department of Justice, Office of                                    rochelle.udaquillen@doj.ca.gov
      Recovery                                       the Attorney General                            Attn: Andrea M. Kendrick           bryant.cannon@doj.ca.gov
      California Office of the Attorney General                                                                                         bankruptcy@coag.gov
                                                                                                                                        joneill@pszjlaw.com
                                                                                                     Attn: James E. O'Neill & Steven W. sgolden@pszjlaw.com
      CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP           Golden                             efile1@pszjlaw.com
                                                                                                     Attn: Arturo M. Cisneros, Esq.,    arturo@mclaw.org
                                                                                                     William G. Malcolm, Esq., & Nathan bill@mclaw.org
      City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation F. Smith, Esq.                           nathan@mclaw.org
                                                                                                                                        olivia.salvatierra@lgbs.com
                                                                                                                                        dallas.bankruptcy@publicans.com
                                                                                                                                        dallas.bankruptcy@lgbs.com
                                                                                                                                        beth.weller@lgbs.com
      Dallas County                                  c/o Linebarger Goggan Blair & Sampson LLP Attn: Elizabeth Weller                   dora.casiano-perez@lgbs.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                   Page 1 of 4
                                                      Case 21-10527-JTD              Doc 729        Filed 07/15/21           Page 6 of 8

                                                                                       Exhibit B
                                                                                Served via Electronic Mail

                           Name                                         Attention                                Address 1                               Email
      Delaware Office of the Attorney General         Delaware Department of Justice                                                   attorney.general@delaware.gov
      Delaware Secretary of State                     Division of Corporations                                                         dosdoc_bankruptcy@state.de.us
      Delaware State Treasury                                                                                                          statetreasurer@state.de.us
                                                                                                                                       norman.kinel@squirepb.com
                                                                                                                                       sarah.conley@squirepb.com
      East West Bank                                  c/o Squire Patton Boggs (US) LLP              Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
      Electronic Systems SPA                          Attn: Villard Bastien                                                            vbastien@me.com
                                                                                                                                       hhecfb@hershnerhunter.com
      Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                       Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                       john.knapp@millernash.com
                                                                                                                                       edgar.rosales@millernash.com
      Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP             Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
      Everrank Inc.                                                                                                                    davidha@everrankca.com
      Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC       Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                       jgentile@beneschlaw.com
                                                                                                                                       kcapuzzi@beneschlaw.com
                                                      c/o Benesch Friedlander Coplan & Aronoff      Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
      Fairmont Logistics LLC                          LLP                                           Gentile                            lmolinaro@beneschlaw.com
                                                                                                    Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
      Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                    Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                    Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
      Indorama Ventures Holdings LP                   c/o Morris James LLP                          Keilson                            bkeilson@morrisjames.com
      Internal Revenue Service                        Attn: Susanne Larson                                                             sbse.Insolvency.balt@irs.gov
      Interstate Automobile Network dba Luxury Auto
      Leasing                                         c/o Dilworth Paxson LLP                       Attn: Martin J. Weis               mweis@dilworthlaw.com
      Interstate Automobile Network dba Luxury Auto
      Leasing                                         c/o Law Office of Steven L. Bryson            Attn: Steven L. Bryson         office@stevebryson.com
      Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                     andrew.ambruoso@lw.com
      Latham & Watkins LLP                            Attn: James Ktsanes                                                          james.ktsanes@lw.com
                                                                                                                                   jeff.bjork@lw.com
      Latham & Watkins LLP                            Attn: Jeff Bjork                                                             carbonlite.lwteam@lw.com
                                                                                               Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
      LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                   Anaya                               vanaya@jw.com
                                                                                                                                   jnimeroff@bmnlawyers.com
      Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC           Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
      Nahai Insurance Services Inc.                   c/o Polsinelli PC                        Attn: Christopher A. Ward           cward@polsinelli.com
      Nahai Insurance Services Inc.                   c/o Polsinelli PC                        Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                   marcy.smith@troutman.com
                                                                                                                                   wlbank@troutman.com
                                                                                                                                   monica.molitor@troutman.com
      Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                               Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
      Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP Standridge Kress                    kay.kress@troutman.com
                                                                                                                                   caroline.djang@bbklaw.com
      Niagara Bottling LLC                            c/o Best Best & Krieger LLP              Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 2 of 4
                                                   Case 21-10527-JTD              Doc 729        Filed 07/15/21         Page 7 of 8

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                             Name                                     Attention                                Address 1                                 Email
                                                                                                 Attn: Eric J. Monzo & Brya M.         emonzo@morrisjames.com
      Niagara Bottling LLC                         c/o Morris James LLP                          Keilson                               bkeilson@morrisjames.com
                                                                                                                                       bronationalecf@weltman.com
      Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA           Attn: Scott Fink                      sfink@weltman.com
                                                                                                                                       joseph.mcmahon@usdoj.gov
      Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                        ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                       carolina.velarde@bantaminc.com
      Official Committee of Unsecured Creditors    c/o Bantam Materials International            Attn: Vytas Gruodis                   vytas.gruodis@bantaminc.com
      Official Committee of Unsecured Creditors    c/o Banyan Plastics                           Attn: Sloan Sherman                   sloan@banyanplastics.com
                                                                                                 Attn: Regina Stango Kelbon, Esq.,     jbibiloni@blankrome.com
                                                                                                 Stanley B. Tarr, Esq., & Jose F.      kelbon@blankrome.com
      Official Committee of Unsecured Creditors    c/o Blank Rome LLP                            Bibiloni, Esq.                        tarr@blankrome.com
                                                                                                                                       gordonsmith17@yahoo.com
      Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                          Attn: Gordon Smith                    kgoodwin@exactstaff.com
                                                                                                                                       erin.brady@hoganlovells.com
                                                                                                                                       david.simonds@hoganlovells.com
                                                                                                                                       edward.mcneilly@hoganlovells.com
                                                                                                 Attn: Erin N. Brady, David P.         cindy.mitchell@hoganlovells.com
      Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                      Simonds, & Edward McNeilly            tracy.southwell@hoganlovells.com
      Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                      Attn: Kevin J. Carey                  kevin.carey@hoganlovells.com
      Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                      Attn: Pieter Van Tol                  pieter.vantol@hoganlovells.com
                                                                                                                                       mark@replenysh.com
      Official Committee of Unsecured Creditors    c/o Replenysh Inc.                            Attn: Mark Armen                      legal@replenysh.com
      Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC             Attn: Robert Daviduk                  bob@rplanetearth.com
      Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                      Attn: Andrew C. Ambruoso, Esq.        andrew.ambruoso@lw.com
      Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                      Attn: James Ktsanes, Esq.             james.ktsanes@lw.com
                                                                                                 Attn: Jeffrey E. Bjork, Esq. &        jeff.bjork@lw.com
      Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                      Nicholas J. Messana, Esq.             nicholas.messana@lw.com
                                                                                                                                       bankfilings@ycst.com
                                                                                                                                       rbrady@ycst.com
                                                                                                 Attn: Robert S. Brady, Edwin J.       eharron@ycst.com
      Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP       Harron, & Kara Hammond Coyle          kcoyle@ycst.com
                                                                                                                                       akramer@otterbourg.com
      Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                             dmorse@otterbourg.com
                                                                                                                                       jkleinman@fgllp.com
                                                                                                                                       jfrank@fgllp.com
                                                                                                                                       mmatlock@fgllp.com
                                                                                                                                       csmith@fgllp.com
      Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                                                 csucic@fgllp.com
                                                                                                                                       kevin.mangan@wbd-us.com
                                                                                                                                       heidi.sasso@wbd-us.com
                                                                                                                                       chris.lewis@wbd-us.com
      Plastic Express                              c/o Womble Bond Dickinson (US) LLP           Attn: Kevin J. Mangan, Esq.            rachel.metzger@wbd-us.com
                                                   c/o Smith Anderson Blount Dorsett Mitchell & Attn: Gerald A. Jeutter, Jr., Esq. &   jjeutter@smithlaw.com
      PolyQuest Inc. & PQ Recycling LLC            Jernigan LLP                                 Anna B. Osterhout, Esq.                aosterhout@smithlaw.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                   Page 3 of 4
                                                     Case 21-10527-JTD            Doc 729        Filed 07/15/21       Page 8 of 8

                                                                                   Exhibit B
                                                                             Served via Electronic Mail

                         Name                                        Attention                              Address 1                                   Email
                                                                                                                                    rpatel@co.riverside.ca.us
      Riverside County Treasurer-Tax Collector        Attn: Ronak N. Patel, Esq.                                                    DrEsparza@RIVCO.ORG
                                                                                                                                    bankruptcynoticeschr@sec.gov
      Securities & Exchange Commission                Attn: Marc Berger, Regional Director                                          nyrobankruptcy@sec.gov
      Securities & Exchange Commission                c/o Office of General Counsel-Bankruptcy  Attn: Michael A. Berman             secbankruptcy-ogc-ado@sec.gov
                                                                                                                                    mmenkowitz@foxrothschild.com
                                                                                                                                    jmanfrey@foxrothschild.com
      Solid Waste Services Inc. dba J.P. Mascaro &                                              Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
      Sons                                            c/o Fox Rothschild LLP                    Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
      Sorema Division of Previero N. srl.             c/o Freeborn & Peters LLP                 Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                    marias@goldmclaw.com
                                                                                                                                    marias@ecf.courtdrive.com
      Sorema Division of Previero N. srl.             c/o Goldstein & McClintock LLLP           Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                    fdavis@hsblawfirm.com
                                                                                                                                    hharrington@hsblawfirm.com
                                                                                                                                    mphillips@mmwr.com
                                                                                                                                    marc-phillips-8177@ecf.pacerpro.com
      Starlinger & Co. Gesellschaft M.B.H.            c/o Haynsworth Sinkler Boyd PA            Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
      Stonebriar Commercial Finance LLC               Attn: Jeffrey L. Wilkison, SVP                                                Jeff.Wilkison@stonebriarcf.com
                                                                                                                                    mmenkowitz@foxrothschild.com
                                                                                                                                    jmanfrey@foxrothschild.com
                                                                                                Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
      TotalRecycle Inc.                               c/o Fox Rothschild LLP                    Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
      UMB Bank N.A., in its separate capacities as TX                                                                               michael.messersmith@arnoldporter.com
      DIP Agent, PA DIP Agent, TX Bonds Trustee,                                                Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
      and PA Bonds Trustee                            c/o Arnold & Porter Kaye Scholer LLP      Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                    david.stratton@troutman.com
                                                                                                                                    evelyn.meltzer@troutman.com
                                                                                                                                    ken.listwak@troutman.com
      UMB Bank N.A., in its separate capacities as TX                                                                               wlbank@troutman.com
      DIP Agent, PA DIP Agent, TX Bonds Trustee,                                                Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
      and PA Bonds Trustee                            c/o Troutman Pepper Hamilton Sanders LLP Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
      Waste Management Recycle America LLC            c/o Monzack Mersky & Browder PA           Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                    rbrady@ycst.com
                                                      Attn: Robert S. Brady, Edwin J. Harron, &                                     eharron@ycst.com
      Young Conaway Stargatt & Taylor LLP             Kara Hammond Coyle                                                            kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 4 of 4
